Case: 19-40918      Document: 00515383224         Page: 1    Date Filed: 04/15/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals

                                    No. 19-40918
                                                                              Fifth Circuit

                                                                            FILED
                                 Conference Calendar                    April 15, 2020
                                                                       Lyle W. Cayce
UNITED STATES OF AMERICA,                                                   Clerk


                                                 Plaintiff-Appellee

v.

RAYMUNDO RAMOS-GARCIA, also known as Raymondo Ramos Garcia,
also known as Raymundo Ramos Garcia, also known as Raymundo
RamosGarcia, also known as Dimundo Romos,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:19-CR-799-1


Before HAYNES, DUNCAN, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Raymundo Ramos-
Garcia has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Ramos-Garcia has not filed a response. He did,
however, execute a waiver of any challenge to his conviction; accordingly, we


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40918     Document: 00515383224     Page: 2   Date Filed: 04/15/2020


                                  No. 19-40918

conclude that his conviction is not before us and will not address it further. See
United States v. Polanco-Ozorto, 772 F.3d 1053, 1055 (5th Cir. 2014)
(“Accordingly, we will not address the issues raised in Polanco-Ozorto’s
response [to his attorney’s Anders brief] related to his plea and conviction.”);
United States v. Garcia, 483 F.3d 289, 290-91 (5th Cir. 2007). With respect to
his sentence, he has been released from incarceration and has no term of
supervised release such that any challenge to his sentence is moot, see Spencer
v. Kemna, 523 U.S. 1, 7 (1998). Accordingly, counsel’s motion for leave to
withdraw is GRANTED and counsel is excused from further responsibilities
herein. The APPEAL IS DISMISSED.




                                        2